Jenks, J.:
I advise reversal of this judgment on the authority of Duffy v. Shirden (139 App. Div. 755), decided in this court in July, 1910.
The appellant has not such interest in this case as permits her to litigate the various constitutional. questions raised by her. This conclusion is supported by the cases cited by Rich,'' J., in our judgment in Duffy’s Case (supra), particularly that of Tyler v. Judges of Court of Registration ,(179 U. S. 405). It does not appear that her rights are in any way affected, or that she has asserted any. interest pursuant to the' requirements of section 389 of the Real Property Law. She is evidently brought into the case, as the complaint shows, for the sole reason that she is an owner of part of .the *5surrounding contiguous properties, referred to in section 380 of the said law.
The interlocutory judgment must be reversed, with costs.
Woodward, Thomas, High and Carr, JJ., concurred.
Interlocutory judgment reversed, with costs.